Redox flow cell for storing electrical energy and use thereof
DETAILED ACTION

Response to Amendment
This Action is in response to communication filed on May 25, 2022.

Status of Claims
Claims 27-51 are pending, wherein claims 27-33, 35, 37 and 40-47 were previously withdrawn and claim 51 is newly added. Claims 34, 36, 38-39 and 48-51 are being examined on the merits in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 25, 2022 has been considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael W. Ferrell on June 3, 2022.
The application has been amended as follows: 


    PNG
    media_image1.png
    702
    632
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    167
    367
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    652
    691
    media_image3.png
    Greyscale


The above amendment contains incorporation of Formula II requested by Applicant in the Remarks filed on March 14, 2022 and during phone conversation on June 3, 2022.
Applicant’s representative agreed during the phone conversation made on June 3, 2022 that the non-elected inventions and species will be canceled. All non-elected inventions and species in the restriction requirements are hereby cancelled for allowance.

Allowable Subject Matter
Claims 34, 36, 38-39 and 48-51 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Liu et al. (US 20160308233 A1) was relied on as a primary reference to teach a redox flow cell for storage of electrical energy as claimed. Liu teaches a similar structure to the claimed Formula IIIb for the catholyte, wherein an amine group or a protonated amine group in Liu represents R16O+ group in the Formula IIIb. However, Application demonstrated that when R16O+ group is a quaternary ammonium group, the properties of the claimed redox flow cell are superior to that of Liu’s redox cell (Affidavit, filed March 14, 2022).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727